Appeal from an order of the Supreme Court, Erie County (John A. Michalek, J.), entered April 12, 2007 in a breach of contract action. The order, among other things, denied the motion of defendant Bielloni Gastello S.p.A. for partial summary judgment.
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on November 27, 2007,
It is hereby ordered that said appeal be and the same hereby is unanimously dismissed without costs upon stipulation. Present—Martoche, J.P., Centra, Peradotto, Green and Pine, JJ.